Case: 2:20-cv-01512-SDM-CMV Doc #: 22 Filed: 08/27/20 Page: 1 of 4 PAGEID #: 364




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 RAY SCOTT HEID, et al.,

                        Plaintiffs,

         v.                                                Civil Action 2:20-cv-1512
                                                           Judge Sarah D. Morrison
                                                           Magistrate Judge Chelsey M. Vascura
 DISTRICT JUDGE
 ALGENON L. MARBLEY, et al.,

                        Defendants.


                                       OPINION & ORDER
       Plaintiff Ray Scott Heid’s 42 U.S.C. §§ 1983, 1985 Complaint alleged that Defendant

Michael Davis, the Ohio Department of Rehabilitation and Correction’s Religious Services

Administrator, conspired to deprive him of his rights under the First and Seventh Amendments

and intentionally discriminated against him on the basis of his ethnicity and religion in violation

of the Fourteenth Amendment’s Equal Protection Clause. (ECF Nos. 1, 16.)

       The Court’s July 10, 2020 Opinion and Order (“Order”) dismissed the case. (ECF No.

16.) Judgment entered accordingly the same day. (ECF No. 17.) Mr. Heid appealed the Court’s

Order on July 24, 2020 and filed his Fed. R. Civ. P. 59(e) Motion to Alter or Amend Judgment

(“Motion”) on August 3, 2020. (ECF Nos. 18, 21.)

       Mr. Heid’s Motion is now before the Court. (ECF No. 21.) “[T]he normal rule is that,

once a party files a notice of appeal, a district court loses jurisdiction over any aspect of the case

at issue in the appeal.” Linneman v. Vita-Mix Corp., Nos. 19-3993, 19-4249, 2020 U.S. App.

LEXIS 25597, at *31-32 (6th Cir. Aug. 12, 2020) (citing United States v. Carman, 933 F.3d 614,

617 (6th Cir. 2019)). “However, in civil cases, the timely filing of certain listed motions not only

                                                  1
Case: 2:20-cv-01512-SDM-CMV Doc #: 22 Filed: 08/27/20 Page: 2 of 4 PAGEID #: 365




tolls the time to appeal but also suspends the effectiveness of a notice of appeal until the last of

such motions is resolved.” Patterson v. Anderson, 586 F. App’x 657, 662-63 (6th Cir. 2014)

(citation omitted). So, “the timely filing of a motion listed in [Fed. R. App. P.]

4(a)(4)(A)—including a motion to alter or amend judgment under Rule 59—has been held to

suspend or render dormant a notice of appeal regardless of whether the motion was filed before

or after the notice of appeal.” Patterson, 586 F. Appx 657, 662-63 (quotation and citation

omitted).

        Consequently, “[w]hen a party has filed a timely motion to alter or amend a judgment

after a notice of appeal has been filed, the district court still retains jurisdiction to consider the

motion.” O’Sullivan Corp. v. Duro-Last, Inc., 7 F. App’x 509, 519 (6th Cir. 2001) (citations

omitted). Mr. Heid’s Motion is timely. The Court therefore proceeds to review same.

        I.      STANDARD OF REVIEW

        Rule 59(e) provides that an unsuccessful party may seek reconsideration within twenty-

eight days of the entry of judgment. Such a motion may be granted if there is a “clear error of

law, newly discovered evidence, an intervening change in controlling law or to prevent manifest

injustice.” GenCorp, Inc. v. Am. Int'l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999) (internal

citations omitted). “Rule 59(e) motions cannot be used to present new arguments that could have

been raised prior to judgment.” Howard v. United States, 533 F.3d 472, 475 (6th Cir. 2008)

(quoting York v. Tate, 858 F.2d 322, 326 (6th Cir. 1988)). Motions to alter or amend “should not

provide the parties with an opportunity for a second bite at the apple.” Beamer v. Bd. of

Crawford Twp. Trs., No. 2:09-cv-213, 2010 U.S. Dist. LEXIS 28400, 2010 WL 1253908, at *2

(S.D. Ohio Mar. 24, 2010) (Smith, J.). “When a motion for reconsideration raises only a

disagreement by a party with a decision of the court, that dispute should be dealt with in the



                                                    2
Case: 2:20-cv-01512-SDM-CMV Doc #: 22 Filed: 08/27/20 Page: 3 of 4 PAGEID #: 366




normal appellate process, not on a motion for reargument.” Id. (internal quotation and citation

omitted). A “motion to alter or reconsider a judgment is an extraordinary remedy and should be

granted sparingly because of the interest in finality and conservation of scarce judicial

resources.” Vanguard Transp. Sys. v. Volvo Trucks N. Am., Inc., No. 2:04-cv-889, 2006 U.S.

Dist. LEXIS 78824, at *6 (S.D. Ohio Oct. 30, 2006) (Graham, J.) (citation omitted).

       II.     ANALYSIS

       Mr. Heid argues that the Order should be altered, amended or vacated to prevent a clear

error of law or manifest injustice. (ECF No. 12 at 3.) In particular, he claims that while the R&R

dismissed his claims against Mr. Davis for failure to state a claim, the Court “ostensibly”

afforded Mr. Davis judicial immunity in the Order when upholding that determination. Id. 3-5.

This, Mr. Heid contends, is the clear error of law that must be corrected because it resulted in the

manifest injustice of him being unable to respond to the immunity holding. He also argues that if

the Order is based on the intracorporate conspiracy doctrine, his claims against Mr. Davis are not

barred under that theory because Mr. Davis was not acting within the scope of his employment

during the alleged conspiracy. Id.

       Mr. Heid’s arguments fail. The Order upholds dismissal of Mr. Heid’s equal protection

claims against Mr. Davis because Mr. Heid did not “identify any specific similarly situated

person or group who was treated differently than him.” (ECF No. 16 at 5. ) The Order sustains

dismissal of Mr. Heid’s conspiracy count against Mr. Davis for lack of plausible allegations that

any of the Defendants reached an agreement to deprive Mr. Heid of his rights. Id. Hence, no

clear error of law was committed and no manifest injustice occurred. Mr. Heid’s Motion to Alter

or Amend is DENIED, and his alternative second motion for leave to seek amendment of his

Complaint is DENIED for lack of jurisdiction. (ECF No. 21.)



                                                 3
Case: 2:20-cv-01512-SDM-CMV Doc #: 22 Filed: 08/27/20 Page: 4 of 4 PAGEID #: 367




      IT IS SO ORDERED.

                                           /s/ Sarah D. Morrison
                                           SARAH D. MORRISON
                                           UNITED STATES DISTRICT JUDGE




                                       4
